Citation Nr: 1003325	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-19 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The Veteran served on active duty from June 1969 to June 
1971.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
The claims file was forwarded from the Columbia, South 
Carolina RO.  The record reflects that the Veteran was 
scheduled for a hearing at a RO before a Travel Member of the 
Board; however, in correspondence received in June 2009, he 
withdrew his request.  Therefore, there is no Board hearing 
request pending at this time.  38 C.F.R. § 20.704(e) (2009).

In a December 2008 rating decision, the RO determined that 
the Veteran was incompetent to handle disbursement of funds.  
A timely Notice of Disagreement (NOD) was submitted, and the 
Veteran was informed of this decision and his appellate 
rights in a letter that same month.  A statement of the case 
(SOC) was issued regarding the issue in April 2009, but the 
file before the Board does not contain a substantive appeal.  
As such, the Board does not have jurisdiction of the issue.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 
Vet. App. 554 (1993).  Therefore, the Board will confine the 
discussion herein to the enumerated issue.

The Board has jurisdictional responsibility to consider 
whether it is proper for a claim to be reopened, and what the 
RO determined in this regard is not relevant.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  


FINDINGS OF FACT

1.  In a rating decision in May 2001, confirmed in July 2002 
and December 2004, the RO denied service connection for 
bilateral hearing loss; after the Veteran was notified of the 
adverse determination of his right to appeal in December 2004 
with additional notification/explanation in September 2005, 
he did not appeal the final rating decision.  

2.  The additional evidence received since the rating 
decision in December 2004 was not previously submitted, but 
it is not related to an unestablished fact necessary to 
substantiate the claim, and it does not raise a reasonable 
possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The unappealed rating decision in December 2004 by the 
RO, denying service connection for bilateral hearing loss, is 
final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2009).  

2.  The additional evidence received since the December 2004 
rating decision by the RO is not new and material as to the 
claim of service connection for a bilateral hearing loss, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

First, VA has a duty under the VCAA to notify a Claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, letters to 
the Veteran from the RO (to include letters in October 2006, 
March 2007, and October 2008) specifically notified him of 
the substance of the VCAA, including the type of evidence 
necessary to establish entitlement to service connection on a 
direct and presumptive basis, and of the division of 
responsibility between the Veteran and the VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VA essentially satisfied the 
notification requirements of the VCAA by way of these letters 
by: (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claims; (2) informing the Veteran about the information and 
evidence VA would seek to provide; (3) informing the Veteran 
about the information and evidence he was expected to 
provide; and (4) requesting the Veteran to provide any 
information or evidence in his possession that pertained to 
the claims.

Second, VA has made reasonable efforts to assist the Veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009).  The 
information and evidence associated with the claims file 
consist of his service treatment records (STRs), VA medical 
treatment records, private post-service medical treatment 
records, VA examinations, and statements from the Veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the Veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the Veteran was 
provided with notice of this information in letters dated in 
October 2006, March 2007, and October 2008.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a Claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the Claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the Veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in the October 2006 and October 2008 letters mentioned 
above.  

Service Connection - In General

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2009); 38 C.F.R. § 3.303 
(2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2009).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2009).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
sensorineural hearing loss to a degree of 10 percent within 
one year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Claim to Reopen - New and Material Evidence

The RO initially denied service connection for bilateral 
hearing loss in May 2001.  In subsequently dated rating 
decision in July 2002 and December 2004, the RO determined 
that additional evidence received did not constitute new and 
material evidence, and the claim was not reopened.  The most 
recent final decision is the December 2004 rating 
determination.  38 C.F.R. § 20.1103 (2009).  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  When determining whether 
additional evidence is new and material, VA must determine 
whether such evidence has been presented under 38 C.F.R. 
§ 3.156(a) in order to have a finally denied claim reopened 
under 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim seeking to reopen in September 2006, the 
Board has considered these provisions.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2009).  
Under the amended regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).
Here, the Board notes that the RO reopened the Appellant's 
claim for service connection for bilateral hearing loss.  See 
the June 2008 SOC.  The Board does not agree.  

The evidence of record at the time of the most recent final 
RO determination (in December 2004) included the Veteran's 
service treatment records (STRs) which are negative for 
complaints of, treatment for, or diagnosis of hearing 
impairment.  Specifically, on the authorized audiological 
evaluation in May 1971, pure tone 


thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

0

No hearing impairment was diagnosed.  

Also of record were service personnel records, to include his 
DD 214, which show that the Veteran served in the Republic of 
Vietnam and received the Combat Infantry Medal.  

Also of record was a May 2001 VA audiological examination 
which shows bilateral hearing loss.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
20
40
70
LEFT
0
5
20
40
70

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  
Bilateral sensorineural hearing loss was diagnosed.  

Review of the RO's decisions in 2001, 2002, and 2004 reflects 
that the claim for service connection was denied on the basis 
that the Veteran's bilateral hearing acuity was within normal 
limits during service, and post service hearing loss was not 
noted until many, many years after service separation.  
Moreover, there was no medical evidence linking his current 
hearing impairment to service.  

The Veteran was notified of this decision and his procedural 
and appellate rights in December 2004 and in additional 
correspondence in September 2005.  He did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7105(a) (West 
2002 & Supp. 2009); 38 C.F.R. §§ 20.302, 20.1103 (2003).

The evidence received since the most recent final denial of 
the claim of service connection for bilateral hearing loss in 
December 2004 includes private and VA medical treatment 
records dated from 2006 through 2008 and additional 
statements by the Veteran.  Of particular pertinence is a VA 
examination of December 2006.  At that time, the examiner 
noted that she reviewed the claims file.  Her review showed 
that the Veteran's STRs, to include audiological evaluation 
at time of service separation, were negative for hearing 
impairment.  His inservice and post service history included 
occupational and/or recreational noise exposure.  
Specifically, it was noted that noise exposure included 
infantry, textiles, and as a hunter.  

On the authorized audiological evaluation in 2006, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
70
LEFT
10
15
25
40
70

Speech audiometry revealed speech recognition ability of 94 
percent in each ear.  Bilateral sensorineural hearing loss 
was diagnosed.  

In March 2007, the examiner who conducted the December 2006 
evaluation, opined that based on her review of the claims 
file and clinical evaluation, the Veteran's current hearing 
loss was not due to military noise exposure.  She noted that 
his hearing at separation from service was within normal 
limits, and she added that noise exposure hearing loss did 
not result in delayed onset of hearing loss.  

As the evidence opposes, rather than supports, the claim, it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim, and it is not new and 
material under 38 C.F.R. § 3.156 (2009).

As for the Veteran's statements, lay assertions of medical 
causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. App. 211, 
214 (1993).

As the additional evidence is not new and material, the claim 
of service connection for bilateral hearing loss is not 
reopened.  Because the claim is not reopened, the benefit-of-
the-doubt standard of proof does not apply.  Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been received, the claim 
of service connection for bilateral hearing loss is not 
reopened, and the appeal is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


